Exhibit 10.1

SARA LEE CORPORATION

SEVERANCE PLANS FOR CORPORATE OFFICERS

(As amended and restated effective January 1, 2009)

INTRODUCTION

This document sets forth the severance plans of Sara Lee Corporation (the
“Corporation”) governing:

 

  (a) payments and benefits to be provided in the event of the involuntary
termination of employment with the Corporation of an officer of the Corporation
(excluding assistant secretaries, assistant treasurers and any other positions
below the level of a Board of Directors-appointed Corporate Vice President) who
was elected by the Board of Directors of the Corporation (“Officer” or
“Terminated Officer”), as set forth in Article 2 below; and

 

  (b) payments and benefits to be provided in the event of the termination of
employment with the Corporation of an Officer under certain circumstances
following a change in control of the Corporation, as set forth in Article 3
below.

ARTICLE 1

COMMON PROVISIONS

The following provisions shall apply to both the Involuntary Termination Plan
(Article 2 below) and the Change in Control Plan (Article 3 below):

1.1 Definitions

Whenever used in the Involuntary Termination Plan or the Change in Control Plan,
capitalized terms used but not otherwise defined herein shall have the meanings
set forth below:

 

  (a) “Board” means the Board of Directors of the Corporation.

 

  (b) “Committee” means the Compensation and Employee Benefits Committee of the
Board, a subcommittee thereof, or such other committee as may be appointed by
the Board.

 

  (c) “Code” means the United States Internal Revenue Code of 1986, as amended,
and any successors thereto.

 

  (d) “Corporation” means Sara Lee Corporation and any successor thereto.

 

  (e) “Effective Date” of both the Involuntary Termination Plan and the Change
in Control Plan as described herein means June 30, 2006.

1.2 Employment Status

Except as may be provided under any other agreement between an Officer and the
Corporation, the employment of such Officer by the Corporation is “at will,” and
may be terminated by either such Officer or the Corporation at any time, subject
to applicable law.



--------------------------------------------------------------------------------

1.3 Severability

In the event any provision of either the Involuntary Termination Plan or the
Change in Control Plan shall be held illegal or invalid for any reason, the
illegality or invalidity of such provision shall not affect the remaining parts
of such plan, and such plan shall be construed and enforced as if the illegal or
invalid provisions had not been included. Further, the captions of the plans are
not part of the provisions thereof and shall have no force and effect.

1.4 Compliance with Section 409A

Notwithstanding anything in these plans to the contrary, the Corporation further
intends that to the extent the plans provide a severance pay benefit that
constitutes a deferral of compensation as determined in accordance with
Section 409A of the Code and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”), each provision in these plans shall be
interpreted to comply with the requirements of Section 409A and any provision
that would conflict with such requirements shall not be valid or enforceable.

ARTICLE 2

INVOLUNTARY TERMINATION PLAN

2.1 Introduction

This plan (the “Involuntary Termination Plan”) has been established by the
Corporation to govern payments and benefits to be made in the event of the
involuntary termination of employment with the Corporation of an Officer on or
after the Effective Date. The Involuntary Termination Plan does not govern
severance payments and benefits to be made in the event of a Qualifying
Termination (as such term is defined in Article 3 below), which matters are
instead governed by the Change in Control Plan (Article 3 below).

2.2 Statement of General Purpose

It is intended by the Corporation that an Officer whose employment with the
Corporation has been involuntarily terminated under the circumstances described
herein be entitled to specified severance pay and benefits as set forth in this
Involuntary Termination Plan, and subject to the terms of a separation agreement
between the Corporation and the Officer entered into in connection with the
termination of employment. This Involuntary Termination Plan duly recognizes the
circumstances of termination and years of service with the Corporation as
factors to be considered in the determination of the amount of severance to be
paid to a Terminated Officer.

2.3 Definitions

Whenever used in the Involuntary Termination Plan, capitalized terms used but
not otherwise defined herein shall have the meanings set forth below:

 

  (a) “Base and Bonus Compensation” means one-twelfth (1/12) of the sum of
(i) the annual salary in effect for the Officer immediately prior to the
Officer’s termination and (ii) 75% of the Officer’s target annual incentive as
defined under the annual incentive plan of the Corporation (the “Annual
Incentive Plan”) for the year in which the termination occurs.

 

  (b) “Cause” shall mean a determination by the Corporation that the Officer has
willfully engaged in conduct materially injurious to the Corporation or has
committed a crime involving dishonesty, moral turpitude or other disreputable
behavior, including, but not limited to, a violation of the Corporation’s Global
Business Standards.

 

2



--------------------------------------------------------------------------------

  (c) “Disability” shall mean a determination by the Corporation under the
Corporation’s disability plan that the Officer is disabled.

 

  (d) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended and any successors thereto.

 

  (e) “Retirement” shall mean a termination on or after the Officer’s normal
retirement age (as defined in the applicable Retirement Plan) following which
the Terminated Officer is eligible for retirement benefits under such Retirement
Plan.

 

  (f) “Retirement Plan” means the Sara Lee Corporation Salaried Pension Plan or
any other qualified retirement plan of the Corporation, other than a 401(k)
plan.

 

  (g) “Termination Date” means the date of the Officer’s termination of
employment with the Corporation and its Controlled Group Members by reason of
resignation or discharge, which shall be interpreted consistent with the
definition of “separation from service” in Code Section 409A(a)(2)(A)(i) and any
IRS guidance issued thereunder. For purposes of this definition, “Controlled
Group Member” means the Corporation and any affiliated or related corporation
which is a member of a controlled group of corporations (within the meaning of
Section 1563(a) of the Code) which includes the Corporation or any trade or
business (whether or not incorporated), which is under common control with the
Corporation (within the meaning of Section 414(c) of the Code).

2.4 Eligibility for Severance

 

  (a) Eligible Terminations. Subject to Section 2.4(b), an Officer may be
eligible for severance payments and benefits pursuant to this Involuntary
Termination Plan only if his or her employment with the Corporation terminates
under one of the following circumstances:

 

  (i) the Officer’s employment is terminated involuntarily due to an
organizational restructuring which results in the elimination of the Officer’s
position or function; or

 

  (ii) the Officer terminates his or her employment at the direction of the
Corporation.

 

  (b) Ineligible Terminations. Notwithstanding Section 2.4(a), an Officer shall
not be eligible for any severance payments or benefits pursuant to this
Involuntary Termination Plan if his or her employment with the Corporation
terminates under any of the following circumstances:

 

  (i) a termination for Cause;

 

  (ii) a termination due to Disability;

 

  (iii) a termination due to death;

 

  (iv) a termination due to Retirement;

 

3



--------------------------------------------------------------------------------

  (v) a voluntary termination of employment by the Officer other than at the
direction of the Corporation;

 

  (vi) a termination of employment of the Officer following which, within a
reasonable period of time, the Officer is offered and accepts new employment
with the Corporation;

 

  (vii) the transfer of the Officer’s employment to a different division or
operation of the Corporation with the consent of the Officer;

 

  (viii) the divestiture by the Corporation of the division or operation that
employs the Officer and the continuance of employment by the new or acquiring
entity on substantially the same financial terms and conditions as in effect
immediately prior to such disposition or on such other terms and conditions as
are agreed to by the Officer;

 

  (ix) a termination of employment of the Officer under circumstances which
entitle the Officer to receive severance payments or benefits pursuant to the
terms of the Change in Control Plan (Article 3 below) or another plan or
agreement which is or has been established or entered into by the Corporation or
assumed by the Corporation in an acquisition, merger or similar transaction
(including without limitation a change-in-control plan or agreement with a
company which is acquired by the Corporation); or

 

  (x) any other termination of employment under circumstances not described in
Section 2.4(a).

 

  (c) Characterization of Termination. The characterization of an Officer’s
termination under this Involuntary Termination Plan shall be made by the
Corporation’s Executive Vice President-Human Resources, or such other person or
committee designated by the Committee, which determination shall be final and
binding (subject, however, to Section 2.10(c) below).

2.5 Severance Benefits Payable

 

  (a) Severance Pay. An Officer terminated under circumstances described in
Section 2.4(a), and not described in Section 2.4(b), shall receive the following
benefit (“Severance Pay”):

 

  (i) continued payment of the Officer’s Base and Bonus Compensation (the “Base
and Bonus Portion of Severance”), over the number of months (the “Severance
Period”) determined by multiplying:

 

  (A) the number of the Officer’s full years of employment with the Corporation
(including periods of employment with a predecessor employer, the business of
which was acquired by the Corporation), by

 

  (B) three months if the Officer is an Executive Vice President or an officer
senior thereto; two months if the Officer is a Senior Vice President; or one
month if the Officer is a Vice President;

 

4



--------------------------------------------------------------------------------

provided, however, in no event shall the Severance Period be less than twelve
months or more than twenty-four months;

 

  (ii) a pro-rata amount (from the first day of the current fiscal year of the
Corporation to the Officer’s Termination Date) of:

 

  (A) the annual incentive, if any, payable under the Annual Incentive Plan in
effect with respect to the fiscal year in which the Termination Date occurs,
using actual results, financial or non-financial, if applicable (the “Annual
Incentive Portion of Severance”); and

 

  (B) the long-term incentive award, if any, payable under any long-term
incentive program of the Corporation in which the Terminated Officer was a
participant immediately prior to such Officer’s Termination Date, if such
long-term incentive award relates, in whole or in part, to the period prior to
the Termination Date (the “Long-Term Incentive Portion of Severance”), with the
pro-rata amount calculated pursuant to the terms and conditions approved by the
Committee at the time the award was granted and applicable to such long-term
incentive program or award.

 

  (iii) a lump sum cash amount equal to the Officer’s unpaid base salary and
accrued and unused vacation through the Officer’s Termination Date.

 

  (b)

Health Coverage. Beginning at the Termination Date, a Terminated Officer shall
be eligible to elect COBRA continuation coverage under the group health plan
(medical, dental and vision) available to similarly situated officers of the
Corporation provided the Terminated Officer was enrolled in the group health
insurance plan on the day prior to the Termination Date. If a Terminated Officer
eligible for severance under Section 2.4(a) elects COBRA continuation coverage,
the Corporation shall subsidize the premium charged during the Severance Period
so that the amount of such premium payable by such Terminated Officer shall
equal the amount payable by an active Officer of the Corporation for similar
coverage. In the event the Severance Period exceeds the period during which the
Terminated Officer is eligible for COBRA continuation coverage, the Corporation
shall pay the subsidy during the COBRA period and then shall pay the remainder
of the subsidy to the Terminated Officer in a lump sum payment in the nineteenth
month following the Termination Date; provided, however, that if the COBRA
period terminates prior to the end of eighteenth month following the Termination
Date in accordance with the COBRA continuation of coverage provisions under the
Corporation’s group health plan, then no such lump sum payment shall be made.
The premium charged for COBRA continuation coverage after the end of the
Severance Period shall be entirely at the Terminated Officer’s expense and may
be different from the premium charged during the Severance Period. The
Terminated Officer’s COBRA continuation coverage shall terminate in accordance
with the COBRA continuation of coverage provisions under the Corporation’s group
health plan. If the Terminated Officer is eligible for early retirement under
the terms of a Retirement Plan (or would become eligible if the Severance Period
is considered as employment), then in lieu of COBRA continuation coverage under
the group medical plan, the Terminated Officer may elect to participate in the
Sara Lee Corporation Retiree Medical Plan available to the Officers of the
Corporation after the Termination Date in accordance with the terms and
conditions of the plan in effect from time to time; provided, that such coverage
shall not be available to the Terminated Officer unless he or she elects such
coverage within thirty (30) days following the Termination

 

5



--------------------------------------------------------------------------------

  Date. The premium charged the Terminated Officer for such retiree medical
coverage may be different from the premium charged an active Officer of the
Corporation for similar coverage.

 

  (c)

Participation In Other Plans. Except as otherwise provided herein or in the
applicable plan, participation in all other plans of the Corporation available
to similarly situated Officers of the Corporation, including but not limited to,
qualified pension plans, stock purchase plans, 401(k) plans and ESOPs, personal
accident insurance, travel accident insurance, short and long term disability
insurance and accidental death and dismemberment insurance, shall cease on the
Officer’s Termination Date. Any non-qualified 401(k), ESOP and pension benefits
will be provided to a Terminated Officer eligible for severance through the Sara
Lee Corporation Supplemental Executive Retirement Plan by treating the Severance
Period as a period of employment with the Corporation. The Corporation shall
continue to maintain during the Severance Period life insurance covering the
Terminated Officer under the Executive Life Insurance Program, as such program
is then in effect. If the Terminated Officer is eligible for early retirement or
becomes eligible for early retirement during the Severance Period, then the
Corporation will continue to pay the premiums (or prepay the entire premium) so
that the retired Terminated Officer has a paid-up life insurance benefit equal
to his or her annual salary on the Termination Date. Any long-term incentive
awards such Terminated Officer received prior to the Termination Date shall
continue to vest during the Severance Period pursuant to the terms of the
long-term incentive grant agreements. Any stock option awards that vest prior to
the end of the Severance Period must be exercised by the Terminated Officer
within the applicable period specified in the stock option plan and stock option
grant agreements. A Terminated Officer eligible for severance under this
Involuntary Termination Plan shall be permitted to continue using the automobile
provided to him or her by the Corporation in accordance with the terms of the
Corporation’s Executive Car Program in effect at the Termination Date. A
Terminated Officer shall not be eligible for reimbursement of club memberships
and expenses incurred, or for participation in the Corporation’s Matching Grant
Program, after the Termination Date. A Terminated Officer who was an Executive
Vice President or a Senior Vice President shall be entitled to continued
financial planning assistance provided by the Corporation through the Severance
Period. Notwithstanding the foregoing, to the extent that any financial planning
assistance or any other reimbursements are subject to Section 409A (i.e.,
because it is provided more than 2- 1/2 months after the end of the
Corporation’s or the Terminated Officer’s taxable year containing the
Termination Date and it exceeds the amount specified in Section 402(g) of the
Code), then (i) such reimbursements shall be payable by the Corporation on or
before the last day of the Terminated Officer’s taxable year following the
taxable year in which the expense was incurred; (ii) the expenses paid by the
Corporation during any taxable year of the Terminated Officer will not affect
the expenses paid by the Corporation in another taxable year; and (iii) the
right to reimbursement shall not be subject to liquidation or exchange for
another benefit.

 

  (d) Foreign Officers. If the Terminated Officer is domiciled outside of the
United States on the Termination Date, at the discretion of the Committee, the
Terminated Officer shall receive the severance benefits required to be paid
pursuant to the laws of the country in which the Terminated Officer is domiciled
on the Termination Date in lieu of the benefits under paragraphs (a) through
(c) above.

 

6



--------------------------------------------------------------------------------

2.6 Mode of Payment of Severance

The Base and Bonus Compensation Portion of Severance shall be paid in accordance
with the Corporation’s Corporate Officer pay schedule. The Annual Incentive
Portion of Severance, if any, shall be paid to the Terminated Officer in cash on
the same date the active participants under the Annual Incentive Plan are paid
and the Long-Term Incentive Portion of Severance, if any, shall be paid to the
Terminated Officer in the same form and on the same date the active participants
under the applicable long term incentive plan are paid.

Notwithstanding the foregoing, if a Terminated Officer is a “specified employee”
(as defined in the Sara Lee Corporation Key Employee Guide), the following rules
shall apply:

 

  (a)

For purposes of applying the exception to Section 409A for short-term deferrals,
each installment shall be treated as a separate “payment” for purposes of
Section 409A. Accordingly, any portion of the Severance Pay benefit paid
(i) within 2- 1/2 months of the end of the Corporation’s taxable year containing
the Termination Date, or (ii) within 2- 1/2 months of the Terminated Officer’s
taxable year containing the Termination Date shall be exempt from Section 409A
and shall be paid in accordance with the first paragraph of this Section 2.6.

 

  (b) To the extent benefits are not exempt from Section 409A under subparagraph
(a) above, if the Terminated Officer’s Severance Pay benefit otherwise payable
in the first six months following the Termination Date is equal to or less than
the lesser of the amounts described in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and (2), such Severance Pay benefit shall be
exempt from Section 409A and shall be paid in accordance with the first
paragraph of this Section 2.6.

 

  (c) Only to the extent a portion of the Terminated Officer’s Severance Pay
benefit is not exempt from Section 409A pursuant to subparagraphs (a) and
(b) above, then, any such remaining Severance Pay benefit will not be paid to
the Terminated Officer until the first payroll date of the seventh month
following the Termination Date. Any deferred payments will be paid in a lump sum
and shall be equal to the portion of the Severance Pay benefit that exceeds the
Section 409A limit, adjusted for interest calculated at the then-prevailing
prime commercial lending rate published by the Wall Street Journal. Thereafter,
the remainder of a Terminated Officer’s Severance Pay benefit shall be payable
in installments according to the Corporation’s Corporate Officer pay schedule.

All payments hereunder shall be reduced by such amount as the Corporation may be
required under all applicable federal, state, local or other laws or regulations
to withhold or pay over with respect to such payment.

2.7 Termination of Benefits

All rights to receive or continue to receive Severance Pay and benefits pursuant
to this Involuntary Termination Plan shall cease on the earliest of:

 

  (a) the date the Terminated Officer begins receiving benefits under a
Retirement Plan;

 

  (b) the date the Terminated Officer breaches any of the covenants in the
Separation Agreement and Release, as defined in Section 2.8, including without
limitation any noncompetition, nonsolicitation, confidentiality or
nondisparagement covenants contained therein; and

 

7



--------------------------------------------------------------------------------

  (c) the date the Terminated Officer becomes reemployed by the Corporation.

2.8 Separation Agreement

No benefits under this Involuntary Termination Plan shall be payable to any
Terminated Officer until the Terminated Officer and the Corporation have
executed a Separation Agreement and Release (in substantially the form approved
by the Committee, with such revisions or modifications as shall be deemed
necessary or appropriate by the Executive Vice President-Human Resources) within
60 days of the Terminated Officer’s Termination Date, and the payment of
benefits under this Involuntary Termination Plan shall be subject to the terms
and conditions of such Separation Agreement and Release.

2.9 Death of Terminated Officer

In the event that the Terminated Officer shall die prior to the payment in full
of (a) the Base and Bonus Compensation Portion of Severance, (b) the Annual
Incentive Portion of Severance, if any, or (c) the Long-Term Incentive Portion
of Severance, if any, then the Terminated Officer’s estate or beneficiary,
whichever is applicable, shall be paid the remaining payments of such benefits.
Such payments shall not affect or reduce any other death benefits that the
Terminated Officer’s estate or beneficiary shall be entitled to receive under
other plans of the Corporation.

2.10 Administration of Plan

 

  (a) General. Except as specifically provided herein, the Involuntary
Termination Plan shall be administered by the Committee. The Committee may
delegate any administrative duties, including, without limitation, duties with
respect to the processing, review, investigation, approval and payment of
severance benefits, to designated individuals or committees. The Committee shall
be the “administrator” and a “named fiduciary” under the Involuntary Termination
Plan for purposes of ERISA.

 

  (b) Interpretations and Variations. The Committee shall have the duty and
authority to interpret and construe, in its sole discretion, the terms of the
Involuntary Termination Plan in regard to all questions of eligibility, the
status and rights of Officers, distributees and other persons under the
Involuntary Termination Plan, and the manner, time and amount of any payment
under the Involuntary Termination Plan. The Committee or its representative
shall decide any issues arising under this Involuntary Termination Plan, and the
decision of the Committee shall be binding and conclusive on the Terminated
Officer and the Corporation. Any variations from the Involuntary Termination
Plan may only be made by the Committee in its sole discretion.

 

  (c) Claims Procedure. Any Terminated Officer who believes that he or she is
entitled to receive severance benefits under the Involuntary Termination Plan
may file a claim in writing with the Corporation. No later than ninety (90) days
after the receipt of the claim, the Corporation shall either allow or deny the
claim in writing, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than one hundred eighty (180) days after receipt of the claim. A
denial of a claim, in whole or in part, shall be written in a manner calculated
to be understood by the claimant and shall include:

 

  (i) the specific reason or reasons for the denial;

 

8



--------------------------------------------------------------------------------

  (ii) specific reference to pertinent Involuntary Termination Plan provisions
on which the denial is based;

 

  (iii) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure.

A claimant whose claim is denied (or his or her duly authorized representative)
may within 60 days after receipt of the denial of his or her claim:

 

  (v) request a review upon written application to the Sara Lee Corporation
ERISA Appeal Committee (“ERISA Appeal Committee”);

 

  (vi) review pertinent documents; and

 

  (vii) submit issues and comments in writing.

The ERISA Appeal Committee shall notify the claimant of its decision on review
within sixty (60) days after receipt of a request for review unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered as soon as possible, but not later than one hundred
twenty (120) days after receipt of a request for review. Notice of the decision
on review shall be in writing. The ERISA Appeal Committee’s decision on review
shall be final and binding on any claimant or any successor in interest. If a
Terminated Officer subsequently wishes to file a claim against the Involuntary
Termination Plan, any legal action must be filed within ninety (90) days of the
ERISA Appeal Committee’s final decision. No action at law or in equity shall be
brought to recover benefits under the Involuntary Termination Plan until the
appeal rights described herein have been exercised and the Involuntary
Termination Plan benefits requested in such appeal have been denied in whole or
in part.

2.11 Miscellaneous

 

  (a) Amendment or Termination. Notwithstanding anything herein to the contrary,
the Committee may amend, modify or terminate the Involuntary Termination Plan at
any time, which action may be effective prospectively or retroactively, as
determined by the Committee; provided, however, that no amendment, modification
or termination shall deprive any Terminated Officer of any payment or benefit
payable pursuant to the terms of a Separation Agreement and Release between the
Corporation and such Terminated Officer, except as required by applicable law.
Any amendment or termination of the Involuntary Termination Plan shall comply
with the restrictions of Code Section 409A to the extent applicable.
Specifically, no amendment or termination of the Involuntary Termination Plan
may accelerate a scheduled payment unless permitted by Treasury Regulations
Section 1.409A-3(j)(4).

 

  (b) Governing Law. This Involuntary Termination Plan shall be construed and
enforced in accordance with ERISA and the Code and the laws of the State of
Illinois (without regard to any states’ conflict of laws principles) to the
extent such laws are not preempted by ERISA or the Code.

 

9



--------------------------------------------------------------------------------

  (c) Successors and Assigns. This Involuntary Termination Plan shall be binding
upon and inure to the benefit of the Corporation and its successors and assigns
and shall be binding upon and inure to the benefit of a Terminated Officer and
his or her legal representatives, heirs and assigns. No rights, obligations or
liabilities of a Terminated Officer hereunder shall be assignable without the
prior written consent of the Corporation.

ARTICLE 3

CHANGE IN CONTROL PLAN

3.1 Statement of General Purpose

It is intended by the Corporation that Officers shall be entitled to receive
specified Change in Control Benefits upon termination of employment under
certain circumstances following a Change in Control. The objectives of this plan
(the “Change in Control Plan”) are to:

 

  (a) assure the Corporation of continuity of management in the event of an
actual, possible or threatened Change in Control of the Corporation;

 

  (b) induce Officers to remain in the employ of the Corporation; and

 

  (c) attract and retain well-qualified executives.

3.2 Establishment and Term

This Change in Control Plan will commence on the Effective Date and will
continue in effect thereafter, subject to amendment or termination by the
Committee in accordance with Section 3.11(e) below.

3.3 Definitions

Whenever used in this Change in Control Plan, capitalized terms used but not
otherwise defined herein shall have the meanings set forth below:

 

  (a) “Base And Bonus Compensation” means (i) the annual salary in effect for an
Officer immediately prior to the Change in Control (or, if greater, any annual
salary in effect for such Officer at any time after the Change in Control) plus
(ii) such Officer’s target annual incentive (as defined in the Annual Incentive
Plan) for the year in which the Change in Control occurs (including any deferred
amounts).

 

  (b) “Beneficiary” means, with respect to an Officer, the persons or entities
designated or deemed designated by such Officer pursuant to Section 3.11(c).

 

  (c) “Cause” shall have the meaning set forth in Section 2.3 above.

 

  (d) “Change in Control” shall occur:

 

  (i)

upon the acquisition by any individual, entity or group, including any “person”
within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a

 

10



--------------------------------------------------------------------------------

  “Person”), of beneficial ownership (as defined in Rule 13d-3 promulgated under
the Exchange Act), directly or indirectly, of 20% or more of the combined voting
power of the then outstanding capital stock of the Corporation that by its terms
may be voted on all matters submitted to stockholders of the Corporation
generally (such capital stock, “Voting Stock”); provided, however, that the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Corporation (excluding any acquisition resulting
from the exercise of a conversion or exchange privilege in respect of
outstanding convertible or exchangeable securities unless such outstanding
convertible or exchangeable securities were acquired directly from the
Corporation), (B) any acquisition by the Corporation, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation controlled by the Corporation, or (D) any
acquisition by any corporation pursuant to a reorganization, merger or
consolidation involving the Corporation, if, immediately after such
reorganization, merger or consolidation, each of the conditions described in
clauses (A), (B) and (C) of subsection (ii) below shall be satisfied; and
provided further that, for purposes of clause (B) above, if (1) any Person
(other than the Corporation or any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any corporation controlled by the
Corporation) shall become the beneficial owner of 20% or more of the Voting
Stock by reason of an acquisition by the Corporation and (2) such Person shall,
after such acquisition by the Corporation, become the beneficial owner of any
additional shares of the Voting Stock and such beneficial ownership is publicly
announced, then such additional beneficial ownership shall constitute a Change
in Control; or

 

  (ii) upon the consummation of a reorganization, merger or consolidation of the
Corporation, or a sale, lease, exchange or other transfer of all or
substantially all of the assets of the Corporation; excluding, however, any such
reorganization, merger, consolidation, sale, lease, exchange or other transfer
with respect to which, immediately after consummation of such transaction,
(A) all or substantially all of the beneficial owners of the Voting Stock of the
Corporation outstanding immediately prior to such transaction continue to
beneficially own, directly or indirectly (either by remaining outstanding or by
being converted into voting securities of the entity resulting from such
transaction), more than 50% of the combined voting power of the voting
securities of the entity resulting from such transaction (including, without
limitation, the Corporation or an entity which as a result of such transaction
owns the Corporation or all or substantially all of the assets of the
Corporation, directly or indirectly) (the “Resulting Entity”) outstanding
immediately after such transaction, in substantially the same proportions
relative to each other as their ownership immediately prior to such transaction,
and (B) no Person (other than any Person that beneficially owned, immediately
prior to such reorganization, merger, consolidation, sale, lease, exchange or
other transfer, directly or indirectly, Voting Stock representing 20% or more of
the combined voting power of the Corporation’s then outstanding securities)
beneficially owns, directly or indirectly, 20% or more of the combined voting
power of the then outstanding securities of the Resulting Entity, and (C) at
least a majority of the members of the board of directors of the entity
resulting from such transaction were Continuing Directors of the Corporation at
the time of the execution of the initial agreement or action of the Board
authorizing such reorganization, merger, consolidation, sale, lease, exchange or
other transfer; or

 

11



--------------------------------------------------------------------------------

  (iii) upon the consummation of a plan of complete liquidation or dissolution
of the Corporation; or

 

  (iv) when those individuals who, immediately after the 2005 annual meeting of
stockholders of the Corporation, constitute the Board (the “Continuing
Directors”) cease for any reason to constitute at least a majority of such
Board; provided, however, that any individual who becomes a director of the
Corporation subsequent to the 2005 annual meeting of stockholders of the
Corporation whose election, or nomination for election by the Corporation’s
stockholders, was approved by the vote of at least a majority of the Continuing
Directors then comprising the Board (or by the nominating committee of the
Board, if such committee is comprised of Continuing Directors and has such
authority) shall be deemed to have been a Continuing Director; and provided
further, that no individual shall be deemed to be a Continuing Director if such
individual initially was elected as a director of the Corporation as a result of
(A) an actual or threatened solicitation by a Person (other than the Board) made
for the purpose of opposing a solicitation by the Board with respect to the
election or removal of directors, or (B) any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person (other than
the Board).

 

  (e) “Change in Control Benefits” means the payment of severance compensation
and benefits as provided in Section 3.4.

 

  (f) “Disability” has the meaning set forth in Section 2.3 above.

 

  (g) “Effective Date of Termination” means the date on which a Qualifying
Termination occurs which triggers the payment of Change in Control Benefits
hereunder.

 

  (h) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

  (i) “Good Reason” means the occurrence of any one or more of the following
(without the Officer’s written consent):

 

  (i) any failure to elect or reelect or otherwise to maintain the Officer in
the office or the position, or a substantially equivalent office or position, of
or with the Corporation which the Officer held immediately prior to a Change in
Control, or the removal of the Officer as a director of the Corporation (or any
successor thereto) if the Officer shall have been a director of the Corporation
immediately prior to the Change in Control;

 

  (ii) the assignment to the Officer of duties materially inconsistent with the
Officer’s authorities, duties, responsibilities or status, a materially adverse
change in the Officer’s reporting relationship, or any other action which
results in a material diminution in the Officer’s authorities, duties,
responsibilities, status or reporting relationship from those in effect
immediately prior to the Change in Control;

 

  (iii) the Corporation’s requiring the Officer to be based at an office
location which is at least fifty (50) miles from his or her current office
location, or the Corporation’s requiring the Officer to travel on business to a
substantially greater degree than required prior to the Change in Control;

 

12



--------------------------------------------------------------------------------

  (iv) a material reduction in the Officer’s annual base salary as in effect
immediately prior to the Change in Control (or, if greater, any annual base
salary in effect for such Officer at any time after the Change in Control);

 

  (v) a material reduction in the Officer’s level of participation in any of the
Corporation’s annual and/or long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices or arrangements in which the
Officer participates from the levels in place immediately prior to the Change in
Control;

 

  (vi) the failure by the Corporation to obtain a satisfactory agreement from
any successor to the Corporation to assume and agree to perform this Change in
Control Plan;

 

  (vii) any termination of the Officer’s employment by the Corporation that is
not effected pursuant to a Notice of Termination; and

 

  (viii) any action or event described in clause (i), (ii), (iii), (iv) or
(v) above taken by the Corporation prior to the Change in Control at the request
of the other party to the Change in Control transaction or otherwise in
contemplation of the closing of the Change in Control transaction.

The existence of Good Reason shall not be affected by an Officer’s temporary
incapacity due to physical or mental illness not constituting a Disability. An
Officer’s Retirement shall constitute a waiver of his or her rights with respect
to any circumstance constituting Good Reason. An Officer’s continued employment
shall not constitute a waiver of his or her rights with respect to any
circumstances which may constitute Good Reason; provided, however, that an
Officer may not rely on any particular action or event described in clause
(i) through (viii) above as a basis for terminating his or her employment for
Good Reason unless he or she delivers a Notice of Termination based on that
action or event within 90 days after its occurrence and the Corporation has
failed to correct the circumstances cited by the Officer as constituting Good
Reason within 30 days of receiving the Notice of Termination.

Any determination by the Chief Executive Officer that he has Good Reason to
terminate his employment shall be binding on the Corporation, unless he or she
is at the time serving as the Chief Executive Officer of, and reports directly
to the board of directors (or equivalent governing body) of, the ultimate parent
of the corporate group which includes the Corporation (or its successor)
following the Change in Control.

 

  (j) “Notice of Termination” shall mean a written notice which shall indicate
the specific termination provision in this Change in Control Plan relied upon,
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of an Officer’s employment under the provision
so indicated.

 

  (k) “Qualifying Termination” means either of the following events:

 

  (i) any termination of an Officer’s employment by the Corporation for reasons
other than for Cause within six (6) months preceding or within two (2) years
following a Change in Control (regardless of whether or not a Notice of
Termination is delivered to such Officer by the Corporation); or

 

13



--------------------------------------------------------------------------------

  (ii) a voluntary termination by an Officer for Good Reason within two
(2) years following a Change in Control pursuant to a Notice of Termination
delivered to the Corporation by such Officer.

 

  (l) “Retirement” has the meaning set forth in Section 2.3 above.

3.4 Change in Control Benefits

 

  (a) Right to Change in Control Benefits. Each Officer shall be entitled to
receive from the Corporation the Change in Control Benefits, as described in
Section 3.4(b), if (i) there has been a Change in Control and (ii) a Qualifying
Termination of such Officer has occurred. Notwithstanding the foregoing, an
Officer shall not be entitled to Change in Control Benefits if he or she is
terminated for Cause, or if his or her employment with the Corporation ends due
to death, Disability or Retirement or due to a voluntary termination of
employment by such Officer without Good Reason.

 

  (b) Description of Change in Control Benefits.

 

  (i) Change in Control Benefits. In the event an Officer becomes entitled to
receive Change in Control Benefits, as provided in Section 3.4(a), the
Corporation shall pay to such Officer and provide such Officer with the
following:

 

  (A)

A lump sum cash amount equal to either (1) 2- 1 /2 times Base and Bonus
Compensation in the case of the Chief Executive Officer or any Executive Vice
President or (2) 2 times Base and Bonus Compensation for any other Officer.

 

  (B) A lump sum cash amount equal to the pro-rata amount (from the first day of
the current fiscal year of the Corporation to the Officer’s Effective Date of
Termination) of the annual incentive, if any, payable under the annual incentive
plan of the Corporation in effect with respect to the fiscal year in which the
termination occurs using actual financial or other quantitative bonus objectives
and assuming a “target” level of performance with respect to any Individual
Objectives portion of such incentive.

 

  (C) A lump sum cash amount equal to such Officer’s prorated long term
incentive (as determined in accordance with Section 2.5(a)(ii)(B)).

 

  (D) A lump sum cash amount equal to such Officer’s unpaid base salary and
unused and accrued vacation through the Effective Date of Termination.

 

  (E)

If the aggregate benefits accrued by the Officer as of the Effective Date of
Termination under the savings and retirement plans sponsored by the Corporation
are not fully vested pursuant to the terms of the applicable plan, the
difference between the benefits the Officer is entitled to receive under such
plans and the benefits he would have received had he been fully vested will be
provided to the Officer under the Sara Lee Corporation Supplemental Executive
Retirement Plan. In addition, for purposes of determining the Officer’s benefits
under the Sara Lee Corporation Supplemental Executive Retirement Plan and the
Officer’s

 

14



--------------------------------------------------------------------------------

  right to post-retirement medical benefits under the Sara Lee Corporation
Retiree Medical Plan, the Officer shall be assumed to have continued in
employment following the Effective Date of Termination for 2- 1/2 years in the
case of the Chief Executive Officer or any Executive Vice President or 2 years
in the case of any other Officer (i.e., 2- 1/2 or 2 additional years of age and
service credits shall be added) subject, in each such case, to the maximum
service periods under the Sara Lee Corporation Executive Retirement Plan and/or
the Sara Lee Corporation Retiree Medical Plan, as applicable; provided, however,
that for purposes of determining “final average pay” under the Sara Lee
Corporation Supplemental Executive Retirement Plan, the Officer’s employment
shall be deemed to have continued for 2- 1/2 or 2 years following the Effective
Date of Termination with the annualized base salary rate and the annual
incentive award used in the calculation of Base and Bonus Compensation. However,
the Officer will not be eligible to begin receiving any retirement benefits
under any such plans until the later of (1) the third anniversary of the
Effective Date of Termination in the case of the Chief Executive Officer or any
Executive Vice President or the second anniversary of the Effective Date of
Termination in the case of any other Officer or (2) the date he or she would
otherwise be eligible to begin receiving benefits under such plans.

 

  (F)

A continuation of the health insurance, life insurance, personal accident
insurance, travel accident insurance and accidental death and dismemberment
insurance coverages available to similarly situated Officers on the Effective
Date of Termination for a period of either (1) 2- 1/2 years after the Effective
Date of Termination in the case of the Chief Executive Officer or any Executive
Vice President or (2) 2 years after the Effective Date of Termination in the
case of any other Officer. These benefits shall be provided to such Officer at
the same premium cost, and at the same coverage level, as in effect as of such
Officer’s Effective Date of Termination. However, in the event the premium cost
and/or level of coverage shall change for all employees with respect to
supplemental benefits, the cost and/or coverage level, likewise, shall change
for such Officer in a corresponding manner. In the event the 2 1/2— or 2- year
period (as appropriate) exceeds the period during which the Officer is eligible
for COBRA continuation of his or her health insurance coverage, the Corporation
shall pay the subsidy during the COBRA period and then shall pay the remainder
of the subsidy to the Officer in a lump sum payment in the nineteenth month
following the Effective Date of Termination. The continuation of all coverages
described in this clause (i)(F) shall be discontinued prior to the end of the
2 1/2— or 2- year period (as appropriate) in the event such Officer has
available substantially similar coverages at a comparable cost from a subsequent
employer, as determined by the Committee.

 

  (G)

In the case of the Chief Executive Officer, any Executive Vice President or any
Senior Vice President, the Officer shall also continue to receive financial
planning and counseling services consistent with past practice at the
Corporation’s sole cost and expense during such 2 1/2- or 2- year period (as
applicable). Notwithstanding the foregoing, to the extent that

 

15



--------------------------------------------------------------------------------

  any financial planning assistance or any other reimbursements are subject to
Section 409A (i.e., because it is provided more than 2- 1/2 months after the end
of the Corporation’s or the Terminated Officer’s taxable year containing the
Termination Date and it exceeds the amount specified in Section 402(g) of the
Code) then (1) such reimbursements shall be payable by the Corporation on or
before the last day of the Officer’s taxable year following the taxable year in
which the expense was incurred; (2) the expenses paid by the Corporation during
any taxable year of the Officer will not affect the expenses paid by the
Corporation in another taxable year; and (3) the right to reimbursement shall
not be subject to liquidation or exchange for another benefit.

 

  (H) The Officer shall be permitted to continue using the car provided to him
or her by the Corporation in accordance with the terms of the Corporation’s
Executive Car Program as it exists on the date of his Qualifying Termination.
The Officer shall have the option to purchase such automobile at any time during
or upon the conclusion of 30-day period following the date of Qualifying
Termination pursuant to then current terms of the Corporation’s Executive Car
Program.

 

  (I) Stock Options and Restricted Shares.

 

  (1) All options to purchase the Corporation’s common stock held by the Officer
that were issued prior to the Effective Date shall automatically vest upon a
Change in Control and all restrictions and/or forfeiture conditions on any
restricted shares or restricted share units held by the Officer shall
automatically lapse upon a Change in Control. All other options to purchase the
Corporation’s common stock held by the Officer shall automatically vest upon the
Officer’s Qualifying Termination and all restrictions and/or forfeiture
conditions on all other restricted shares or restricted share units held by the
Officer shall automatically lapse upon such Qualifying Termination; provided,
however, that if the transaction giving rise to the Change in Control is an
offer to purchase all of the Corporation’s outstanding voting stock for cash,
then such options shall automatically vest and the forfeitures conditions on the
restricted shares or restricted share units shall lapse immediately prior to the
Change in Control.

 

  (2) For purposes of each of the Officer’s stock options that is exercisable on
the Effective Date of Termination, the Officer’s termination of employment shall
be disregarded, and each such option shall continue to be exercisable as though
the Officer’s employment had continued through the last day on which such option
would be exercisable in the absence of such employment termination.

 

  (J) This Section 3.4(b)(i) shall be applicable notwithstanding any conflicting
or contrary term of any plan, arrangement or agreement.

 

16



--------------------------------------------------------------------------------

  (ii) Outplacement Services. The Corporation shall, at its sole cost and
expense, provide the Officer with outplacement services suitable to the
Officer’s position for a period of 1 year or, if earlier, until the first
acceptance by the Officer of an offer of employment.

 

  (c) Termination for Disability. Following a Change in Control, if an Officer’s
employment is terminated due to Disability, such Officer shall receive his or
her base salary through the Effective Date of Termination, at which time such
Officer’s benefits shall be determined in accordance with the Corporation’s
disability, retirement, insurance and other applicable plans and programs then
in effect. If such Officer’s employment is terminated due to Disability, such
Officer shall not be entitled to Change in Control Benefits.

 

  (d) Termination for Retirement or Death. Following a Change in Control, if an
Officer’s employment is terminated by reason of his Retirement or death, such
Officer’s benefits shall be determined in accordance with the Corporation’s
retirement, survivor’s benefits, insurance, and other applicable programs of the
Corporation then in effect. In the event such Officer’s employment is terminated
by reason of his or her Retirement or death, such Officer shall not be entitled
to Change in Control Benefits.

 

  (e) Termination for Cause, or Other Than for Good Reason or Retirement.
Following a Change in Control, if an Officer’s employment is terminated either
(i) by the Corporation for Cause, or (ii) by such Officer (other than for
Retirement or Good Reason), the Corporation shall pay such Officer his full base
salary and accrued vacation through the Effective Date of Termination, at the
rate then in effect, plus all other amounts to which such Officer is entitled
under any compensation plans of the Corporation, at the time such payments are
due, and the Corporation shall have no further obligations to such Officer under
this Change in Control Plan.

 

  (f) Deferred Compensation. All amounts previously deferred by or accrued to
the benefit of the Officer under any nonqualified deferred compensation plan
sponsored by the Corporation (including, without limitation, any vested amounts
deferred under incentive plans), together with any accrued earnings thereon,
shall be paid in accordance with the terms of such plan.

 

  (g) Notice of Termination. Any termination of employment by (i) the
Corporation or (ii) by an Officer for Good Reason shall be communicated by a
Notice of Termination.

3.5 Form and timing for Change in Control Benefits

 

  (a) Form and Timing of Change in Control Benefits. Subject to Section 3.6
below, the Change in Control Benefits described in Sections 3.4(b)(i)(A), (B),
(C) and (D) of this Article shall be paid in cash to the Officer in a single
lump sum as soon as practicable following the Effective Date of Termination, but
in no event beyond 20 days from such date. Notwithstanding the foregoing, in the
event that an Officer experienced a Qualifying Termination under
Section 3.3(k)(i) within 6 months prior to the Change in Control and such
Officer is already receiving (or scheduled to receive) benefits under the
Involuntary Termination Plan, only the portion of the benefits not otherwise
payable under the Involuntary Termination Plan shall be paid in a lump sum under
this Change in Control Plan.

 

17



--------------------------------------------------------------------------------

  (b) Withholding of Taxes. The Corporation shall be entitled to withhold from
any amounts payable under this Change in Control Plan all taxes as legally shall
be required (including, without limitation, any United States federal taxes and
any other state, city or local taxes).

3.6 Reduction in Total Payments

 

  (a) Reduction to Maximize After-Tax Benefits. In the event that an Officer
becomes entitled to Change in Control Benefits or any other payment or benefit
under this Change in Control Plan, or under any other agreement with or plan or
policy of the Corporation (in the aggregate, “Total Payments”), if all or any
part of the Total Payments will be subject to the tax (the “Excise Tax”) imposed
by Section 4999 of the Code (or any similar tax that may hereafter be imposed)
and reducing the Total Payments would result in greater Change in Control
Benefits (after taking into consideration the payment of all income and excise
taxes that would be owing as the result of the Total Payments) the Corporation
shall reduce the Total Payments by the amount necessary to maximize the Change
in Control Benefits for such Officer determined on an after-tax basis in the
following order: (i) any cash severance or other cash amount payable to the
Officer hereunder, and (ii) any continued benefit valued as a “parachute
payment” for purposes of Section 280G of the Code.

For purposes of determining the amount of an Officer’s Change in Control
Benefits on an after-tax basis, the Officer shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation in the
calendar year in which the Total Payments are to be made, and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of such Officer’s residence on the Effective Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.

 

  (b) Subsequent Recalculation. In the event the Internal Revenue Service
adjusts any item included in the Corporation’s computations under Section 3.6(a)
of this Article so that such Officer did not receive the full net benefit
intended under the provisions of this Section 3.6, the Corporation shall
reimburse such Officer by the end of the calendar year following the year of
such adjustment for the full amount necessary to make such Officer whole, plus a
market rate of interest, as determined by the Committee.

3.7 The Corporation’s Payment Obligation

 

  (a) Payment Obligation Absolute. The Corporation’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances, including,
without limitation, any offset, counterclaim, recoupment, defense, or other
right which the Corporation may have against such Officer or anyone else. All
amounts payable by the Corporation hereunder shall be paid without notice or
demand. Each and every payment made hereunder by the Corporation shall be final,
and the Corporation shall not seek to recover all or any part of such payment
from such Officer or from whomsoever may be entitled thereto, for any reason
except as provided in Section 3.6(b) above.

No Officer shall be obligated to seek other employment in mitigation of the
amounts payable or arrangements made under any provision of this Change in
Control Plan, and the obtaining of any such other employment shall in no event
result in any reduction of the Corporation’s obligations to make the payments
and arrangements required to be made under this Change in Control Plan, except
to the extent provided in Section 3.4(b)(i)(F).

 

18



--------------------------------------------------------------------------------

  (b) Contractual Right to Benefits. This Change in Control Plan establishes and
vests in each of the Officers a contractual right to the benefits to which he or
she is entitled hereunder. However, nothing herein contained shall require or be
deemed to prohibit the Corporation to segregate, earmark or otherwise set aside
any funds or other assets, in trust or otherwise, to provide for any payments to
be made or required hereunder.

3.8 Separation Agreement

No benefits under this Change in Control Plan shall be payable to any Terminated
Officer until the Terminated Officer and the Corporation have executed a
Separation Agreement and Release (in substantially the form approved by the
Committee or its Chairman, with such revisions or modifications as it or they
shall deem necessary or appropriate) within 60 days from the Terminated
Officer’s Termination Date and the payment of benefits under this Change in
Control Plan shall be subject to the terms and conditions of such Separation
Agreement and Release.

3.9 Legal Remedies

 

  (a) Payment of Legal Fees. To the extent permitted by law, the Corporation
shall pay all reasonable legal fees, costs of litigation or arbitration,
prejudgment or pre-award interest, and other expenses incurred in good faith by
an Officer as a result of the Corporation’s refusal to provide Change in Control
Benefits, or as a result of the Corporation’s contesting the validity,
enforceability or interpretation of this Change in Control Plan, or as a result
of any conflict (including conflicts related to the calculation of payments)
between the Corporation and such Officer.

 

  (b) Arbitration. Except to the extent a Terminated Officer files a claim under
Section 3.10(c) below, any dispute or controversy arising under or in connection
with this Change in Control Plan shall be settled by arbitration, conducted
before a panel of 3 arbitrators sitting in a location selected by the Officer
involved in such dispute or controversy within 50 miles from the location of his
or her employment with the Corporation, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
award of the arbitrator in any court having proper jurisdiction. All expenses of
such arbitration, including the fees and expenses of the counsel for such
Officer, shall be borne by the Corporation.

3.10 Administration of Plan

 

  (a) General. Except as specifically provided herein, the Change in Control
Plan shall be administered by the Committee. The Committee may delegate any
administrative duties, including, without limitation, duties with respect to the
processing, review, investigation, approval and payment of severance benefits,
to designated individuals or committees. The Committee shall be the
“administrator” and a “named fiduciary” under the Change in Control Plan for
purposes of ERISA.

 

  (b)

Interpretations And Variations. The Committee shall have the duty and authority
to interpret and construe, in its sole discretion, the terms of the Change in
Control Plan in regard to all questions of eligibility, the status and rights of
Officers, distributees and other persons under the Change in Control Plan, and
the manner, time and amount of any

 

19



--------------------------------------------------------------------------------

  payment under the Change in Control Plan. The Committee or its representative
shall decide any issues arising under this Change in Control Plan, and the
decision of the Committee shall be binding and conclusive on the Terminated
Officer and the Corporation. Any variations from the Change in Control Plan may
only be made by the Committee in its sole discretion.

 

  (c) Claims Procedure. Any Terminated Officer who believes that he or she is
entitled to receive severance benefits under the Change in Control Plan may, but
is not required to, file a claim in writing with the Corporation. In the event a
Terminated Officer files such a claim, the claims procedure outlined in
Section 2.10(c) above shall apply and Section 3.9(b) above shall not apply until
such claim procedure has been exhausted.

3.11 Miscellaneous

 

  (a) Successors to the Corporation. The Corporation shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) of
all or substantially all of the business and/or assets of the Corporation to
expressly assume and agree to perform the Corporation’s obligations under this
Change in Control Plan in the same manner and to the same extent that the
Corporation would be required to perform them if no such succession had taken
place. The date on which any such succession becomes effective shall be deemed
to be the date of the Change in Control.

 

  (b) Assignment by an Officer. This Change in Control Plan shall inure to the
benefit of and be enforceable by each Officer’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If an Officer dies while any amount would still be
payable to him or her hereunder had he or she continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Change in Control Plan to such Officer’s Beneficiary. If such
Officer has not named a Beneficiary, then such amounts shall be paid to such
Officer’s devisee, legatee or other designee, or if there is no such designee,
to such Officer’s estate.

 

  (c) Beneficiaries. An Officer may designate one or more persons or entities as
the primary and/or contingent Beneficiaries of any Change in Control Benefits
owing to such Officer under this Change in Control Plan. Such designation must
be in the form of a signed writing reasonably acceptable to the Committee. Such
Officer may make or change such designations at any time.

 

  (d) Governing Law. This Plan shall be construed and enforced in accordance
with ERISA and the Code and the laws of the State of Illinois (without regard to
any states’ conflict of laws principles) to the extent such laws are not
preempted by ERISA or the Code.

 

  (e)

Modification. No provision of this Change in Control Plan may be amended,
terminated or waived unless such amendment, termination or waiver is agreed to
in writing and signed by each Officer entitled to Change in Control Benefits
hereunder and by an authorized member of the Committee, or by the respective
parties’ legal representatives and successors. Notwithstanding the foregoing,
the Committee shall have the right to amend or terminate this Change in Control
Plan unilaterally in order to comply with applicable law. In addition, the
Committee shall have the right to amend or terminate this Change in Control Plan
unilaterally for any reason by delivering written notice to each of the officers
entitled to benefits hereunder; provided, that any such amendment, or
termination shall only become effective upon the first anniversary of the
delivery of such

 

20



--------------------------------------------------------------------------------

  notice to the Officers or such later date as the Committee may specify in such
notice (such first anniversary or later date being referred to as the
“Applicable Date”). Notwithstanding the preceding sentence, no such unilateral
amendment or termination shall become effective if a Change in Control occurs
before the Applicable Date.

 

  (f) No Duplication. An Officer who receives the Change in Control Benefits
specified in Article 3 shall not be entitled to receive payments or benefits
under the Involuntary Termination Plan set forth in Article 2 above.

 

  (g) Termination. This Change in Control Plan shall automatically terminate two
years after the occurrence of a Change in Control.

Last amendment: December 31, 2009

 

21



--------------------------------------------------------------------------------

FIRST AMENDMENT OF THE

SARA LEE CORPORATION

SEVERANCE PLANS FOR CORPORATE OFFICERS

(Effective June 24, 2009)

WHEREAS, Sara Lee Corporation (the “Company”) maintains the Sara Lee Corporation
Severance Plans for Corporate Officers (the “Plan”), which Plan was amended and
restated in its entirety effective as of January 1, 2009; and

WHEREAS, amendment thereof the Plan is now considered desirable;

NOW, THEREFORE, pursuant to the authority reserved to the Compensation and
Employee Benefits Committee of the Company under subsection 2.11(a) of the Plan,
the Plan is hereby amended, effective July 1, 2009, by substituting the
following for the second , third, and fourth sentences of subsection 2.5(b) of
the Plan:

“If a Terminated Officer eligible for severance under Section 2.5(a) elects
COBRA continuation coverage, the Corporation will subsidize the premium for such
continuation coverage during the shorter of: (i) three months, or (ii) the
Severance Period, so that the amount of such premium payable by such Terminated
Officer shall equal the amount payable by an active Officer of the Corporation
for comparable coverage. Notwithstanding the foregoing, any Terminated Officer
who was: (i) terminated in accordance with ‘Project Accelerate’ who received
notice that the Terminated Officer would receive subsidized COBRA coverage
during the Terminated Officer’s entire Severance Period; or (ii) terminated in
connection with the Corporation’s Business Process Outsourcing activities on or
before June 30, 2010 shall receive subsidized COBRA coverage for the Severance
Period. The period during which a Terminated Officer shall be charged active
Officer rates for COBRA coverage shall be known as the ‘subsidized period.’ In
the event the subsidized period exceeds the period during which the Terminated
Officer is eligible for COBRA continuation coverage, the Corporation shall pay
the subsidy during the COBRA period and then shall pay the remainder of the
subsidy to the Terminated Officer in a lump sum payment in the nineteenth month
following the Termination Date; provided, however, that if the COBRA period
terminates prior to the end of eighteenth month following the Termination Date
in accordance with the COBRA continuation of coverage provisions under the
Corporation’s group health plan, then no such lump sum payment shall be made.
The premium charged for COBRA continuation coverage after the end of the
subsidized period shall be entirely at the Terminated Officer’s expense and may
be different from the premium charged during the subsidized period. A Terminated
Officer’s subsidized period shall count toward the period for which the
Corporation must offer COBRA coverage to the Terminated Officer.”

*            *             *



--------------------------------------------------------------------------------

SECOND AMENDMENT OF THE

SARA LEE CORPORATION

SEVERANCE PLANS FOR CORPORATE OFFICERS

(Effective December 31, 2009)

WHEREAS, Sara Lee Corporation (the “Company”) maintains the Sara Lee Corporation
Severance Plans for Corporate Officers (the “Plan”), which Plan was amended and
restated in its entirety effective as of January 1, 2009; and

WHEREAS, amendment thereof the Plan is now considered desirable;

NOW, THEREFORE, pursuant to the authority reserved to the Compensation and
Employee Benefits Committee of the Company under subsection 2.11(a) of the Plan,
the Plan is hereby amended, effective December 31, 2009, as follows:

 

1. By adding the following after the end of the first sentence of Section 3.3(g)
of the Plan:

“For the avoidance of doubt, the determination of the date of the resignation or
discharge giving rise to the Qualifying Termination shall be made consistent
with the definition of “separation from service” in Code
Section 409A(a)(2)(A)(i) and any IRS guidance issued thereunder.”;

 

2. By removing the phrase “lump sum” from where it appears in Sections
3.4(b)(i)(A), (B) and (C) of the Plan;

 

3. By substituting the following for the last sentence of Section 3.4(b)(i)(E)
of the Plan:

“However, the Officer will not be eligible to begin receiving any retirement
benefits under any such plans until the later of (1) the third anniversary of
the Effective Date of Termination in the case of the Chief Executive Officer or
any Executive Vice President or the second anniversary of the Effective Date of
Termination in the case of any other Officer or (2) the date he or she would
otherwise be eligible to begin receiving benefits under such plans; provided
that this sentence shall only apply to the extent such change in time of payment
is permitted under Section 409A pursuant to an exception or similar provision
thereof.”;

 

4. By substituting the following for Section 3.5(a) of the Plan:

“Form and Timing of Change in Control Benefits. Subject to Section 3.6 below,
the Change in Control Benefits described in Sections 3.4(b)(i)(A), (B) and
(C) of this Article shall be paid in accordance with Section 2.6 above. For the
avoidance of doubt, the Change in Control Benefits described in
(i) Section 3.4(b)(i)(A) shall be considered the “Base and Bonus Compensation
Portion of Severance,” which shall be payable in equal monthly installments and
the “Severance Period” with respect thereto shall be considered to be the period
of 2 -1/2 years (in the case of the Chief Executive Officer or any Executive
Vice President) or 2 years (in the case of any other Officer) after the
Effective Date of Termination of the applicable Officer,
(ii) Section 3.4(b)(i)(B) shall be considered the “Annual Incentive Portion of
Severance,” and (iii) Section 3.4(b)(i)(C)



--------------------------------------------------------------------------------

shall be considered the “Long-Term Incentive Portion of Severance.” In the event
that the Officer shall die prior to the payment in full of any Change in Control
Benefits described in Sections 3.4(b)(i)(A), (B) and (C) of this Article, then
the Officer’s estate or beneficiary, whichever is applicable, shall be paid the
remaining payments of such benefits. Such payments shall not affect or reduce
any other death benefits that the Officer’s estate or beneficiary shall be
entitled to receive under other plans of the Corporation.

Subject to Section 3.6 below, the Change in Control Benefits described in
Sections 3.4(b)(i)(D) of this Article shall be paid in cash to the Officer in a
single lump sum as soon as practicable following the Effective Date of
Termination, but in no event beyond 20 days from such date.”; and

 

5. By adding the following after the end of the first sentence of Section 3.9(a)
of the Plan:

“For the avoidance of doubt, to the extent that any reimbursements for fees,
costs, interest and other expenses described in the immediately preceding
sentence (or any other provision of the Plan) are subject to Section 409A, then
(i) any reimbursements shall be payable by the Corporation on or before the last
day of the Officer’s taxable year following the taxable year in which the fees,
costs, interest and other expenses were incurred; (ii) the fees, costs, interest
and other expenses paid by the Corporation during any taxable year of the
Officer will not affect the fees, costs, interest and other expenses paid by the
Corporation in another taxable year; and (iii) the right to reimbursement shall
not be subject to liquidation or exchange for another benefit.”

*            *             *